 
EXHIBIT 10.18
 
MUTUAL SPECIFIC AND GENERAL RELEASE
 
1.  Parties.    The parties to this Mutual Specific and General Release (this
“Agreement”) are as follows:
 
1.1  Richard A. Cude, an individual, and his related or affiliated individuals,
heirs, successors and assigns, and his related or affiliated entities
(collectively referred to herein and throughout this Agreement as “Cude”);
 
1.2  Channell Commercial Corporation, a Delaware corporation, and its present,
former and future officers, directors, employees, shareholders and other related
or affiliated individuals, and its related or affiliated entities and the
present, former and future officers, directors, employees shareholders and other
related or affiliated individuals thereof (all collectively referred to herein
and throughout this Agreement as the “Company”).
 
2.  Recitals.    This Agreement is entered into with reference to the following
facts:
 
2.1  Cude shall cease performing any duties for, and shall cease to be an
officer or employee of, the Company as of July 14, 2002.
 
2.2  The parties desire to resolve fully and finally any and all actions,
claims, damages, accounts and differences, if any, including but not limited to
any matters pertaining to Cude’s employment with the Company up to and including
the date set forth in Section 2.1 of this Agreement.
 
2.3  Cude disputes and denies that his performance for the Company has been
negligent or inappropriate in any regard. The Company disputes and denies that
it has acted wrongly in any manner toward Cude, that it has abridged or impaired
any of his rights, or that it has caused him any injury of any amount or nature.
The parties therefore agree to settle and waive all claims of any nature either
of them may have against the other, as set forth below. In particular, Cude has
agreed to settle any and all claims of any nature whatsoever, known or unknown
that he has, may have or could have had against the Company, including, but not
limited to, any current or former officer, director, or other employee, agent or
affiliated entity of the Company, arising out of or in connection with Cude’s
employment or the cessation of that relationship that are based upon, arise out
of, or relate to any act or omission occurring at any time on or before the
Effective Date, as defined below in paragraph 3.4.
 
2.4  Neither party has filed and each party agrees not to file at any time in
the future, any statutory, civil, or administrative claim, complaint, or charge
of any kind whatsoever with any state or federal court, administrative agency,
or tribunal of any kind whatsoever, concerning any subject matter connected
with, or pertaining or relating to the issues referred to in this paragraph 2,
and paragraph 3, below, and the parties agree that this Agreement and the
consideration exchanged in this Agreement are contingent upon this promise not
to file any such claim, complaint or charge of any kind whatsoever.



--------------------------------------------------------------------------------

2.5  The consideration for the Total Consideration specified in paragraph 4
below includes the following: (a) Cude’s general release of claims set forth in
paragraph 3; and (b) Cude’s agreements in paragraph 4 (confidentiality;
non-solicitation).
 
3.  Releases and Waivers.
 
3.1  General Release by the Company.    The Company, on behalf of itself and any
affiliated or related corporation or entity, does hereby now and forever release
and discharge Cude and his heirs and assigns from any and all claims, debts,
liabilities, demands, obligations, liens, promises, acts, agreements (including,
but not limited to, all confidentiality or non-solicitation agreements other
than those set forth herein), costs and expenses (including, but not limited to,
attorneys’ fees), damages, actions and causes of action, of whatsoever kind or
nature, including, without limitation, any statutory, civil or administrative
claim, or any claim, arising out of acts, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed (collectively referred
to as “claims”) that are based upon, arise out of, or relate to any act or
omission occurring at any time on or before the Effective Date of this
Agreement, including but not limited to any claims that are based on, arise out
of, or relate to Cude’s employment or other relationship with, or any services
rendered (or that Cude claims he has the right to or would have rendered) for,
on behalf of, or for the benefit of the Company or any affiliated or related
corporation, entity, or individual.
 
3.2  General Release by Cude.    In consideration of the terms and provisions of
this Agreement, Cude, on behalf of himself and his related or affiliated
individuals and entities, if any, including, but not limited to any
predecessors, successors, heirs, assigns, attorneys, representatives, agents,
accountants, and any and all other related or affiliated individuals and
entities, if any, and each of them, shall and does hereby forever relieve,
release and discharge the Company and its predecessors, successors, heirs,
assignees, owners, attorneys, representatives, affiliates, parent corporations,
subsidiaries (whether or not wholly owned), divisions, parts, partners and their
current and former officers, directors, agents, employees, servants, executors,
administrators, accountants, shareholders, investigators, insurers, and any and
all other related individuals and entities, if any, from any and all claims,
debts, liabilities, demands, obligations, liens, promises, acts, agreements,
costs and expenses (including, but not limited to, attorneys’ fees), damages,
actions and causes of action, of whatsoever kind or nature, including, without
limitation, any statutory, civil or administrative claim, or any claim, arising
out of acts, whether known or unknown, suspected or unsuspected, fixed or
contingent, apparent or concealed (collectively referred to as “claims”), that
are based upon, arise out of, or relate to any act or omission occurring at any
time on or before the Effective Date of this Agreement including, but not
limited to, any claims based on, arising out of, related to or connected with
Cude’s employment with or cessation of employment with the Company or any of its
related entities, including, but not limited to, any claims arising from rights
under federal, state, and local laws relating to the regulation of federal or
state tax payments or accounting, to federal or state laws which prohibit
discrimination on the basis of race, national origin, religion, sex, age,
marital status, disability, perceived disability, ancestry, sexual orientation,
family or medical leave, or any other form of discrimination, or to laws such as
workers’ compensation laws, which provide rights and remedies for injuries
sustained in the workplace or any common law claims of any kind, including, but
not limited to, contract,



2



--------------------------------------------------------------------------------

tort, and property rights including, but not limited to, breach of contract,
breach of the implied covenant of good faith and fair dealing, tortious
interference with contract or current or prospective economic advantage, fraud,
deceit, breach of privacy, unfair competition, misrepresentation, defamation,
wrongful termination, tortious infliction of emotional distress, loss of
consortium, breach of fiduciary duty, violation of public policy and any other
common law claim of any kind whatsoever, any claims for severance pay, sick
leave, family leave, liability pay, vacation, life insurance, health insurance,
continuation of health benefits, disability or medical insurance or any other
fringe benefit or compensation, and any and all rights or claims arising under
the Employee Retirement Income Security Act of 1974 (“ERISA”), or pertaining to
ERISA regulated benefits, or any claim for damages or declaratory or injunctive
relief of any kind.
 
3.3  Waiver of rights or claims arising under the Age Discrimination in
Employment Act of 1967.
 
3 .3.1  Cude represents that he was afforded a period of at least twenty-one
(21) days to consider an unexecuted version of this Agreement.
 
3.3.2  Cude acknowledges that he understands all of the terms and conditions of
this Agreement.
 
3.3.3  The Company advises Cude to consult with an attorney prior to executing
this Agreement.
 
3.3.4  Cude warrants and represents that he has consulted with an attorney to
the extent he deemed necessary or advisable regarding all of the terms and
conditions of the Agreement before executing this Agreement.
 
3.3.5  Cude specifically waives any rights or claims he may have against the
Company, as set forth in paragraphs 2 and 3, including, but not limited to,
rights or claims which may have arisen under the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et. seq., as a result of Cude’s
employment with the Company, services during the Interim Term, or cessation of
employment.
 
3.3.5.1  This waiver is in exchange for consideration, as set forth in paragraph
4, in addition to anything of value to which Cude is already entitled.
 
3.3.6  Cude shall have seven (7) days to revoke this Agreement after he has
executed it.
 
3.4  This Agreement shall not become effective or enforceable until seven (7)
days following its execution by Cude (the “Effective Date”).
 
4.  Consideration.     Pursuant to the terms and subject to all of the
conditions of this Agreement, the Company shall make and provide the following
payments and benefits to Cude (in addition to any payments and benefits required
by law): (a) each of the payments and benefits specified in Sections 5.2.1 and
5.2.2 of Cude’s Employment Agreement (except that, for purposes of Section
5.2.2, there will be no discount to reflect the acceleration of the Employment
Term Base Salary), (b) reimbursement for the expense of



3



--------------------------------------------------------------------------------

relocation back to Michigan (including, without limitation, air travel to
Michigan in accordance with Company air fair policies) consistent with Section
3.3.1 of the Employment Agreement, (c) continued right to live in and use the
rental residence and leased automobile currently provided by the Company through
October 31, 2002, (d) payment of accrued vacation and sick pay in accordance
with Section 4.4 of the Employment Agreement, and (e) right to be indemnified,
defended and held harmless by the Company for actions as a director and/or
executive officer and employee from any and all claims and causes of action
arising from Employee’s directorship or employment in any capacity by the
Company to the maximum extent permitted by applicable law (collectively, such
payments and benefits are referred to as the “Total Consideration”). The Total
Consideration is claimed by, and is paid to Cude as full and final settlement of
Cude’s claims against the Company, although the Company disputes and denies the
existence of any liability, wrongdoing or negligence of any kind whatsoever, and
although Cude releases and waives any such claims pursuant to paragraph 3,
above. None of the Total Consideration is subject to reduction or offset in the
event that Cude secures alternative employment after the date specified in
Section 2.1 of this Agreement.
 
4.1  Confidentiality of Agreement.    Except as provided in this paragraph, the
parties agree and represent that the terms and provisions of and information
concerning this Agreement, as well as the matters released in this Agreement,
shall remain absolutely confidential and shall not be disclosed to the media or
the press, or to any person, firm, corporation, or other entity (collectively
referred to as “any person”), with the sole and exclusive exception with respect
to the Company of management level employees the Company reasonably determines
need the information in the course of their employment, or the Company’s
accountants or attorneys; so long as any such individual is informed of this
confidentiality agreement and is instructed by the party and agrees to retain
the confidentiality of this Agreement; provided however, that either party, if
asked by anyone, may state that “the matter has been resolved confidentially.”
Nothing in this Agreement shall be construed as precluding disclosure of its
existence, fact, terms, or provisions of or information concerning this
Agreement, as well as the matters released in this Agreement, if given as
testimony before any court of law or administrative proceeding, or if required
and compelled by due process of law. In the event that Cude is required and
compelled by due process of law to disclosure the terms, fact or existence of
this Agreement, he will first give fifteen (15) days advance written notice to
the Company when reasonably practicable so that the Company may present and
preserve any objections it may have to such disclosure. If Cude cannot give such
notice because he is required and compelled by due process of law to disclose
this information in less than fifteen (15) days after receiving notice, he will
provide oral notice, as well as written notice as set forth above, as soon as
practicable under the circumstances.
 
4.2  Confidentiality of Information.    Cude agrees that he shall continue to
observe and be subject to Company policy regarding confidentiality of
information.
 
4.3  Non-Solicitation.
 
(a)  As a means reasonably designed to protect the confidential and proprietary
information of the Company, during the period from the date hereof through the
second anniversary of the Effective Date (the “Restricted Period”), Cude agrees
that he



4



--------------------------------------------------------------------------------

will not, directly or indirectly, either for himself or for any other person,
firm, corporation, partnership, limited liability company, group, association or
other entity, call upon, solicit, divert, take away or accept, or attempt to
call upon, solicit, divert, take away or accept, business of a type the same or
similar to the business as conducted by the Company as of the date hereof or as
proposed as of the date hereof to be conducted by the Company from any of the
customers, sales representatives and personnel, licensors, manufacturers or
other vendors of the Company or similar entities or persons upon whom Cude
called or whom he solicited or to whom he catered or with whom he became
acquainted after entering the employ of the Company; provided, that the
foregoing shall not restrict Cude from doing business with a customer,
manufacturer or other vendor of the Company if both (i) such business does not
interfere with the business done between the Company and such customer,
manufacturer or other vendor and (ii) the business done by Cude with such
customer, manufacturer or other vendor does not involve divulging or using any
confidential information of the Company relating to pricing, product
specifications or other terms of business between the Company and its customers,
manufacturers and other vendors.
 
(b)  Cude agrees and acknowledges that he has gained and during the Restricted
Period will likely continue to gain, valuable information about the identity,
qualifications and on-going performance of the employees of the Company.
Consequently, as a further means reasonably designed to protect the confidential
and proprietary information of the Company, during the Restricted Period, Cude
shall not directly or indirectly (i) hire, employ, offer employment to, or seek
to hire, employ or offer employment to, any person who is then, or within the
prior three (3) months had been, an employee of the Company, (ii) solicit or
encourage any person who is then, or within the prior three (3) months had been,
an employee of the Company, to seek or accept employment with any other person
or entity or (iii) disclose any information, except as required by law, about
such employee to any prospective employer. Cude acknowledges that even an
unsuccessful solicitation of the Company’s employees may negatively impact the
morale, commitment and performance of the employee in question and that any
successful solicitation of an employee may cause substantial financial loss for
which Cude will be responsible.
 
4.4  No Authority to Bind.    After the date specified in Section 2.1 of this
Agreement, Cude agrees that he will not in any manner imply or represent,
directly or indirectly, to any person or entity that he is an agent of the
Company with any authority to bind the Company, and acknowledges and agrees that
from and after such date he will not be an agent of the Company and will not
have any authority to bind the Company.
 
4.5  Full Consideration.    Each party is to bear its own attorneys’ fees,
expert and consultant fees, if any, costs, and any other expenses to date
incurred in connection with the subject matter of this Agreement. The parties
expressly agree that the above-referenced sums are offered and accepted as a
complete and final settlement, as fully described in this Agreement, of any and
all claims and obligations referenced in paragraph 2, above.
 
5.  Non-Assignment of Claims.    Each of the parties represents and warrants
that it has not assigned or transferred any portion of the claims released under
this Agreement to any other individual, firm, corporation or other entity, and
that no other individual, firm,



5



--------------------------------------------------------------------------------

 
corporation or other entity has any lien, claim or interest in any such claims,
including but not limited to, any claim or interest arising out of, related to
or connected with the matters referenced in paragraph 2 above. Each party shall
indemnify each other party, defend and hold it harmless from and against any
claims arising out of, related to, or in connection with any such prior
assignment or transfer, or any such purported assignment or transfer, or any
claims or other matters released or assigned in this Agreement. Each party to
this Agreement covenants and agrees not to bring, induce, or assist, except to
the extent required by law or process, any claim, action or proceeding of any
kind or nature brought by any person against any party to this Agreement,
directly or indirectly, regarding, connected with, arising out of, or relating
or pertaining to in any manner the matters released by this Agreement or any
matter in any way connected with, regarding, pertaining or relating to or
arising out of Cude’s status as an employee of the Company.
 
6.  Section 1542 of the Civil Code.    The parties expressly waive any and all
rights under Section 1542 of the Civil Code of the State of California, or any
other federal or state statutory rights or rules, or principles of common law or
equity, or those of any jurisdiction, government, or political subdivision,
similar to Section 1542 (“similar provision”). Thus, they may not invoke the
benefits of Section 1542 or any similar provision in order to prosecute or
assert in any manner any claims that are released under this Agreement. Section
1542 provides as follows:
 
“A general release does not extend to claims which the creditor does not know
.or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor,”
 
7.  Successors and Assigns.    This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the parties to this
Agreement, and each of them.
 
8.  Integration.    This Agreement constitutes a single integrated written
contract expressing the entire agreement of the parties to this Agreement. No
covenants, agreements, representations, or warranties of any kind whatsoever,
whether express or implied in law or fact, have been made by any party to this
Agreement, except as specifically set forth in this Agreement. All prior and
contemporaneous discussions and negotiations have been and are merged and
integrated into, and are superseded by, this Agreement.
 
9.  Modifications.    No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any future representations, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any party to this Agreement unless made in writing and signed by
such party or by a duly authorized officer or agent of such party.
 
10.  Severability.    In the event that any provision of this Agreement should
be held to be void, voidable, unlawful or for any reason unenforceable, the
remaining provisions or portions of this Agreement shall remain in full force
and effect.



6



--------------------------------------------------------------------------------

 
11.  Miscellaneous Terms.    Each of the parties to this Agreement further
represents, warrants, and agrees as follows:
 
11.1  Independent Advice From Counsel.    To the extent it or he deems necessary
or advisable, each of the parties has received prior independent legal advice
from legal counsel of his or its choice with respect to the advisability of
making the settlement provided for in this Agreement and with respect to the
advisability of executing this Agreement.
 
11.2  Knowing and Voluntary Consent.    Each of the parties has read the
Agreement carefully, knows and understands the contents of this Agreement, and
has made such investigation of the facts pertaining to the settlement and this
Agreement and of all matters pertaining to this Agreement as Cude or the Company
deem necessary or desirable.
 
11.3  Negotiated Agreement.    The terms of this Agreement are contractual, not
a mere recital, and are the result of negotiations between the parties.
 
11.4  Non-Interference and Non-Disparagement.    Each party agrees that such
party will not take any action that would interfere with the performance of this
Agreement by any of the parties to this Agreement or that would adversely affect
the rights provided for in this Agreement. Each party further agrees not to
directly or indirectly disparage any of the other parties to this Agreement,
including, in the case of the Company, its present, former and future officers,
directors, employees, shareholders and other related or affiliated individuals,
and its related or affiliated entities and the present, former and future
officers, directors, employees shareholders and other related or affiliated
individuals thereof.
 
11.5  Authority.    The corporate officer of the Company reviewing and executing
the Agreement has been duly authorized and empowered by the Company to do so.
 
11.6  Construction.    Whenever the context so requires, the masculine gender
shall include the feminine or neuter gender, and singular number shall include
the plural number, and vice versa. This Agreement shall be construed in
accordance with and governed by California law without giving effect to the
choice of law rules thereof.
 
11.7  Disputed Rights.    The parties explicitly acknowledge and covenant that
this Agreement represents a settlement and compromise of disputed rights, claims
and defenses, and that, by entering into this Agreement, no party to this
Agreement admits or acknowledges the existence of facts which would impact
negatively on the resolution of the party’s pleadings, if any, and no party
admits or acknowledges any liability, wrongdoing, or negligence, all such
liability, wrongdoing or negligence being expressly denied. No provision of this
Agreement, or of any related document, shall be construed as an admission or
concession of liability, any wrongdoing, negligence or of any preexisting
liability. Moreover, the parties acknowledge explicitly that neither the conduct
of, nor statements made during, the negotiations, nor the settlement nor the
resolution of this matter will in any way make it more likely that any party
hereto would testify in any subsequent proceeding in a manner favorable or
unfavorable to the interests of the other party.



7



--------------------------------------------------------------------------------

 
11.8  Mistake in Facts/Voluntary Consent.    The parties hereby expressly and
knowingly acknowledge that each may, after the execution of this Agreement,
discover facts different from or in addition to those which each now knows or
believes to be true with respect to the claims released in this Agreement.
Nonetheless, each party agrees that this Agreement shall be and remain in full
force and effect in all respects, notwithstanding such different or additional
facts. It is the intention hereby fully, finally, and forever to settle and
release all such matters, and any and all claims relating to those matters,
which do now exist, may exist, or previously have existed by and among the
parties, including without limitation claims arising out of, related to, or
connected with the matters referenced in paragraphs 2 and 3 above, and any and
all facts in any manner arising out of, related to, or connected with those
claims or Cude’s employment with or termination of employment from the Company.
In furtherance of such intention, the releases given in this Agreement shall be
and remain in effect as full and completed releases of such matters,
notwithstanding the discovery by any of the parties of the existence of any
additional or different claims or facts relating to the claims. Similarly, in
entering into this Agreement, each party assumes the risk of misrepresentations,
concealments, or mistakes, and if any party should subsequently discover that
any fact he or it relied upon in entering into this Agreement was untrue, that
any fact was concealed from him or it, or that his or its understanding of the
facts or law was incorrect, such party shall not be entitled to set aside this
Agreement or the settlement reflected in this Agreement or be entitled to
recover any damages on that account. This Agreement is intended, pursuant to the
advice of independently selected legal counsel, to be final and binding between
and among the parties to this Agreement regardless of any claims of
misrepresentations, or promises made without the intention of performance, or
concealments of facts, or mistakes of fact or law, or of any other circumstances
whatsoever.
 
11.9  Paragraph Descriptions.    The use of headings in this Agreement is only
for ease of reference and the headings have no effect and are not considered to
be part or terms of this Agreement.
 
11.10  Execution in Counterparts.    This Agreement may be executed and
delivered by facsimile or in any number of counterparts or copies
(“counterpart”) by the parties to this Agreement. When each party has signed and
delivered at least one counterpart to each other party to this Agreement, each
counterpart shall be deemed an original and, taken together, shall constitute
one and the same Agreement, which shall be binding and effective as to the
parties to this Agreement.



8



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have approved and executed this Agreement
on the dates specified below.
 
AGREEING AND RELEASING PARTIES:
By:
 
/s/    RICHARD A. CUDE         

--------------------------------------------------------------------------------

   
Richard A. Cude

 
Dated:  August 2, 2002
 
CHANNELL COMMERCIAL CORPORATION
By:
 
/s/    WILLIAM H. CHANNELL, JR.

--------------------------------------------------------------------------------

Its:
 
President, COO

--------------------------------------------------------------------------------

 
Dated:  August 2, 2002



9